Name Case   2:17-cv-08937-DMG-FFM Document
     and address:                                                     68 Filed 06/06/19 Page 1 of 3 Page ID #:1137
          Ben M. Davidson (State Bar No. 181464)
                      ben@dlgla.com
              DAVIDSON LAW GROUP, ALC
             4500 Park Granada Blvd., Suite 202
                   Calabasas, CA 91302

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                                              CASE NUMBER
Crytek GmbH
                                                          Plaintiff(s),                           2:17-cv-08937-DMG-FFM

                 v.
Cloud Imperium Games Corp. and Roberts Space Industries                         APPLICATION OF NON-RESIDENT ATTORNEY
Corp.,                                                                                TO APPEAR IN A SPECIFIC CASE
                                               Defendant(s),                                 PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
    The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Brazen, Clifford T. f/k/a Brazil, Clifford T.
Applicant's Name (Last Name, First Name & Middle Initial)                                            check here if federal government attorney
Erise IP, P.A.
Firm/Agency Name
7015 College Blvd.                                                        913-777-5600                           913-777-5601
Suite 700                                                                 Telephone Number                       Fax Number
Street Address
Overland Park, KS 66211                                                                         cliff.brazen@eriseip.com
City, State, Zip Code                                                                                 E-mail Address

I have been retained to represent the following parties:
Crytek GmbH                                                               ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                              Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                  Name of Court                           Date of Admission             Active Member in Good Standing? (if not, please explain)
Supreme Court of Colorado                                    11-03-2014               Inactive commencing 01/24/2018
Supreme Court of Kansas                                      09-19-2016               Yes



G-64 (11/18)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
Case 2:17-cv-08937-DMG-FFM Document 68 Filed 06/06/19 Page 2 of 3 Page ID #:1138
Case 2:17-cv-08937-DMG-FFM Document 68 Filed 06/06/19 Page 3 of 3 Page ID #:1139


    --------------------------- - ------
    SR1ION HI - DESIGNATION OF LOCAL COUNSEL
     Davidson. Ben M.
     Designee's .V;me (Last Name, First Name & Middle Initial)
     DAVIDSO~ LAW GROUP, ALC
     Firm/Agenc) Nam i!

     451)0 Park c;ranada Blvd                                            818-918-4622                                310-473-2941
     Suite 202                                                           Tdepho11e .\Jull! bcr                       FaxN~mbcr
     Street .4.ddre;s                                                    be11@ldlgb.co1~:_ __
     Calabasas. CA 91302                                                 E-r1ail Addres.;
     City, Stati!, Zip Code                                              181464
                                                                         f: esig11ee s Calijim 1ia Sta te Bar !\'umber

    I hereby con.sent to the foregoing designation as local counsel, and ,Jcclare under penally of perjury that I maintain an office in the
    C'.entral District of California for the practice oflaw.
                 Dated        06/o6(f).0/1                              Ben M. D:1vidson
                                                                        Designee's Name (please type or print)


                                                                        Desig11ee's Sign r.t11 re

    SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDI TIO!\',\):., PAJ_;ES II: NECESSARY)




  - - - --- - - - - -- - - - - - - - - -- -- - - -- -- - --
 G-6' (11 118)                A!'PLICATION OF NON-RESIDENT ATTORNEY TO APP.:.\ R IN A SPECIFIC CASE l'RO IUC VIC: !                 Pag, 3 of.I
